DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/17/22.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson, GB 2,216,220 in view of Von Rohr, DE 20,2015,002,895.
Regarding claims 1 and 3-4:
Patterson discloses an assembly (30), comprising: 
at least two fire protection profiles which have a hose (34) that is made of PVC and is filled with a fire protection material (36), and wherein the at least two fire protection profiles are configured to bake together in a combined state in the event of a fire, the fire protection material of a first one of the at least two fire protection profiles moving and penetrating into an interior of the fire protection material of a second one of the at least two fire protection profiles based on heat from the fire (the PVC would deteriorate and the intumescent cores seal together in the event of a fire).
Patterson does not expressly disclose wherein the hose is made of a composite material.
Von Rohr discloses a hose (14) that is made of a composite material, wherein the composite material has an inorganic fiber material (glass fibers) which is connected to a film (a laminate coating).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the hose material of Von Rohr for the hose material of Patterson in order to provide a hose that provide flexibility to the hose for fitting of the profiles in the space.
Regarding claim 2:
Patterson discloses wherein the fire protection material is intumescent (abstract).
Regarding claim 5:
Von Rohr discloses wherein the inorganic fiber material has a plurality of holes (it is woven, knitted or crocheted providing for apertures therein). Additionally Patterson disclose holes to allow expansion of the intumescent material (perforated or slotted).
Regarding claim 7:
Patterson discloses wherein the fire protection profile has a rectangular cross section.
Regarding claim 8:
Patterson discloses wherein the fire protection material is compressible (expanding foam).
Regarding claim 9:
Patterson discloses a method for producing a fire protection profile, comprising:
producing a continuous hose (34);
filling the continuous hose with liquid fire protection material (20); 
foaming the fire protection material (pg. 8); and 
dividing the continuous hose into fire protection profile pieces (pg. 7).
Patterson does not expressly disclose wherein the hose is made of a composite material.
Von Rohr discloses a hose (14) that is made of a composite material, wherein the composite material has an inorganic fiber material (glass fibers) which is connected to a film (a laminate coating).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the hose material of Von Rohr for the hose material of Patterson in order to provide a hose that provide flexibility to the hose for fitting of the profiles in the space.
Regarding claim 10:
Patterson discloses wherein the continuous hose is welded at a seam (pg. 10).
Regarding claim 11:
Patterson discloses wherein the continuous hose is held, when the fire protection material is foamed, by elements which abut on all sides (injection molding).
Regarding claim 12:
Von Rohr discloses wherein the inorganic fiber material has a fiber material of a different composite material (silicate fibers and CMS fibers).
Regarding claim 13:
Patterson discloses wherein the at least two fire protection profiles are in an uncombined state prior to application of the heat from the fire (refer to Fig. 3).
Regarding claims 14-16:
Patterson in view of Von Rohr discloses wherein: the second one of the at least two fire protection profiles is permeable (woven or with holes, pg. 9 of Patterson), and the fire protection material of the first one of the at least two fire protection profiles moves into an interior of the fire protection material of the second one of the at least two fire protection profiles based on heat from the fire; 
wherein the fire protection material of the first one of the at least two fire protection profiles moves into a plurality of holes of the fire protection material of the second one of the at least two fire protection profiles based on heat from the fire; and wherein: both of the first and second ones of the at least two fire protection materials are permeable, the fire protection material of the first one of the at least two fire protection profiles moves into holes of the fire protection material of the second one of the at least two fire protection profiles based on heat from the fire, and the fire protection material of the second one of the at least two fire protection profiles moves into holes of the fire protection material of the first one of the at least two fire protection profiles based on heat from the fire (different types of intumescent materials are used with different expansion characteristics – pg. 8).
Regarding claim 17:
Patterson discloses wherein the at least two fire protection profiles comprise different fire protection materials (pg. 8).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson, GB 2,216,220 in view of Gubo et al., DE 43 25 966.
Regarding claim 1:
Patterson discloses an assembly (30), comprising: 
at least two fire protection profiles which have a hose (34) that is made of PVC and is filled with a fire protection material (36), and wherein the at least two fire protection profiles are configured to bake together in a combined state in the event of a fire, the fire protection material of a first one of the at least two fire protection profiles moving and penetrating into an interior of the fire protection material of a second one of the at least two fire protection profiles based on heat from the fire (the PVC would deteriorate and the intumescent cores seal together in the event of a fire).
Patterson does not expressly disclose wherein the hose is made of a composite material.
Gubo discloses a hose (description) that is made of a composite material, wherein the composite material has an inorganic fiber material (mineral fibers of glass or ceramic) which is connected to a film (a thermosetting resin).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the hose material of Gubo for the hose material of Patterson in order to provide a hose that provide flexibility to the hose for fitting of the profiles in the space.
Regarding claim 6:
Gubo discloses wherein the inorganic fiber material has both combustible and incombustible fibers (Description – glass fibers and combustible material like jute).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson, GB 2,216,220 in view of Von Rohr, DE 20,2015,002,895, further in view of Pilz, US 2016/0097197.
Regarding claims 18-19:
Patterson does not expressly disclose wherein the fire protection material is in a compressed state prior to application of heat from the fire.
Pilz discloses an intumescent strip (30) that is in a compressed state prior to application of heat.
At the time the invention was filed, it would have been obvious to provide the intumescent material of Patterson in a compressed state as suggested by Pilz in order to provide a gasket that protects against smoke and sound (para. 0066 of Pilz) in the gap occupied by the intumescent material of Patterson.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson, GB 2,216,220 in view of Von Rohr, DE 20,2015,002,895, further in view of Hensley et al., US 2014/0360118.
Regarding claims 18-20:
Patterson does not expressly disclose wherein the fire protection material is in a compressed state prior to application of heat from the fire or has a specific density.
Hensley discloses a fire protection material (12) that includes an intumescent layer (16) that is in a compressed state prior to application of heat (para. 0039) and has a density falling between 100 kg/m^3 and 200 kg/m^3 (para. 0039).
At the time the invention was filed, it would have been obvious to substitute the fire protection material of Patterson with that of Hensley in a compressed state in order to provide a gasket that protects against smoke and sound in the gap occupied by the intumescent material and to ensure the material is held in place.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633